942 So.2d 921 (2006)
Luis Manuel ARGUELLO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3337.
District Court of Appeal of Florida, Fifth District.
October 27, 2006.
Rehearing Denied November 30, 2006.
Luis M. Arguello, Jasper, Pro Se.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. See Gethers v. State, 838 So.2d 504, 508 (Fla.2003) (holding that a defendant is entitled to credit only after a warrant is actually served, and is not entitled to credit merely due to the placement of a detainer).
GRIFFIN, ORFINGER and MONACO, JJ., concur.